ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 5/5/22 wherein the specification was amended; claims 1-42, 47, 49-51, and 54-64 were canceled; claims 43 and 66 were amended; and claims 67 and 68 were added. 
	Note(s):  Claims 43-46, 48, 52, 53, and 65-68 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/5/22 to the rejection of claims 43-52, 65, and 66 made by the Examiner under 35 USC 102, 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
I.	The double patenting rejection over US Patent No. 9,693,957 is WITHDRAWN because Applicant amended the claims to overcome the rejection.
II.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-46, 48, 52, 65, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,596,116. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass metal bisphosphonate nanoparticle compositions comprising a core having a multivalent metal ion and a coating layer comprising a polymer, lipid layer, lipid bilayer, a metal oxide, or a combination thereof.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the inventions differ in that the bisphosphonate of the patented invention comprising two metal ligands and the instant invention is a small molecule.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deem non-persuasive for reasons of record and those set forth below.  Both invention are directed to a nanoparticle metal bisphosphonate complex that contains two phosphonate groups.  Both inventions are involve multivalent metal ions.  Likewise, the instant invention contains comprising language and allows for other components to be present.  Thus, the formula in the instant invention encompasses that of the patented invention.

Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
112 Second Paragraph Rejections
	I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
	II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 44:  The claim is ambiguous because it is unclear what non-bisphosphonate species, other than cisplatin and oxaliplatin, Applicant is referring to that are also therapeutic agent prodrugs.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the phrase ‘non-bisphosphonate therapeutic agents’ refer to therapeutic agents that are not bisphosphonates.  In addition, it is asserted that the invention discloses agents such as anticancer drugs or their prodrugs (cisplatin or oxaliplatin), doxorubicin, and vinblastine, for example.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered and deemed persuasive-in-part for the reasons set forth below.  Specifically, while ‘therapeutic agent’ is acceptable terminology for this particular application, the therapeutic agent prodrugs are indefinite.  Applicant asserts that the prodrugs include cisplatin or oxaliplatin.  Other than cisplatin and oxaliplatin prodrugs, it is unclear what therapeutic agent prodrugs Applicant is referring to that are compatible with the instant invention.  Thus, the rejection is still deemed proper.
	Note(s):  It is respectfully suggested that Applicant insert the limitations of newly added claims 67 and 68 into claim 44 for clarity.

102 Rejection
	The 102 rejection over Liversidge et al (WO 2006/102117) is WITHDRAWN for reasons of record in Applicant’s response filed 5/5/22.
	
103 Rejection
The 103 rejection over Liversidge et al (WO 2006/102117) is WITHDRAWN for reasons of record in Applicant’s response filed 5/5/22.

WITHDRAWN CLAIMS
Claim 53 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


NEW GROUNDS OF REJECTIONS

112 Second Paragraph Rejections

Claims 43-46, 48, 52, and 65-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 43-46, 48, 52, and 65-68:  Independent claim 43 is ambiguous because it is unclear what is the R-value when ‘n’, ‘m’, or both ‘n’ and ‘m’ is/are zero because based on the R-values, ‘R is absent’ is not an option.  Since claims 44-46, 48, 52, and 65-68 depend upon independent claim 43 for clarity, those claims are also vague and indefinite.

Double Patenting Rejection

Claims 43-46, 48, 52, 65, and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21, and 24-26 of U.S. Patent No. 11,246,877. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass metal bisphosphonate nanoparticle compositions comprising a core having a multivalent metal ion and a coating layer comprising a lipid bilayer.  In addition, the patented invention discloses that one has non-bisphosphonate therapeutic agent and non-bisphosphonate therapeutic prodrugs (e.g. cisplatin and/or oxaliplatin) present.  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

 
COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 and double patenting rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the metal bisphosphonate nanoparticles as set forth in independent claim 43.  The closest art is Applicant’s own work which is cited in the double patenting rejections above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 21, 2022